DETAILED ACTION
	This office action is in response to the amendment filed on August 16, 2022.  In accordance with this amendment, claims 1-7 and 16-18 have been amended, claims 9-15, 19, and 20 have been canceled, while new claims 21-26 have been added.
	Claims 1-8, 16-18, and 21-26 are pending, with claims 1 and 17 in independent claim form.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed 08/16/2022 has been fully considered and
entered.
Claim Objections
Claim 26 is objected to because of the following informalities: claim 26 depends from claim 15 (which does not exist).  Applicant should amend claim 26 from claim 17.  For examination purposes, claim 26 will be examined as if it depends from claim 17.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, the phrase “are substantially coplanar”, is relative and renders the claim indefinite. The phrase “are substantially coplanar” is not clearly defined by the claim or the specification. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention because no dimensions set for the first truncated layer, the second truncated layer, and the third truncated layer. For examination purposes, the phrase “are substantially coplanar” has been construed to be of coplanar shape that is capable of performing the functions of the first truncated layer, the second truncated layer, and the third truncated layer.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 4, 17, and 24-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 20200124797 A1) hereinafter Li.
Regarding claim 1, Li (Figures 1-48) teaches a structure for an edge coupler (a three-stage mode expander, 700; Figures 7-12; paragraphs [0041]-[0049]), the structure comprising: 
a dielectric layer (insulator layer of a silicon-on-insulator (SOI) wafer; [0010], [0044]); 
a waveguide core (the shoulder, 704 which is the waveguide, 120) on the dielectric layer, the waveguide core including a tapered section (isosceles-triangle shape taper; [0042]); and 
a back-end-of-line stack (ridge, 708 that consists of the first stage, 711, the second stage, 712, and the third stage, 713 is over the waveguide, 120 and the insulator layer of SOI) over the dielectric layer and the waveguide core, the back-end-of- line stack including 
a side edge (the output end, 718), 
a first truncated layer (the first stage, 711) that is overlapped with the tapered section of the waveguide core (See the overlap in Figures 7, 11, and 12), 
a second truncated layer (the second stage, 712) that is overlapped with the tapered section of the waveguide core (See the overlap in Figures 7, 11, and 12), and 
a third truncated layer (the third stage, 713) that is overlapped with the tapered section of the waveguide core (See the overlap in Figures 7, 11, and 12), 
the first truncated layer, the second truncated layer, and the third truncated layer each having 
a first end surface adjacent to the side edge (the first end surface of all three stages is adjacent to the output end, 718; Figure 7) and 
a second end surface above the tapered section of the waveguide core (the second end surface of all three stages that is closer to the input end, 716 is above the tapered waveguide, 120; Figure 7), and 
the first truncated layer, the second truncated layer, and the third truncated layer each tapered from the first end surface to the second end surface (tapered in isosceles-triangle shape; [0042]).
Regarding claim 4, Li teaches the structure of claim 1 and further wherein the first truncated layer, the second truncated layer, and the third truncated layer are centered over the tapered section of the waveguide core (See the first stage, 711, the second stage, 712, and the third stage, 713 centered over the tapered section of the waveguide,120 in Figures 7, 11, and 12).
Regarding 17, Li (Figures 1-48) teaches a method of forming a structure for an edge coupler (a three-stage mode expander, 700; Figures 7-12; [0041]-[0049]), the method comprising: 
forming a waveguide core (the shoulder, 704 which is the waveguide, 120) on a dielectric layer (insulator layer of a silicon-on-insulator (SOI) wafer; [0010], [0044]); and 
forming a back-end-of-line stack (ridge, 708 that consists of the first stage, 711, the second stage, 712, and the third stage, 713 is over the waveguide, 120 and the insulator layer of SOI) over the dielectric layer and the waveguide core, 
wherein the back-end-of-line stack includes 
a side edge (the output end, 718),
a first truncated layer (the first stage, 711) that is overlapped with the tapered section of the waveguide core (See the overlap in Figures 7, 11, and 12), 
a second truncated layer (the second stage, 712) that is overlapped with the tapered section of the waveguide core (See the overlap in Figures 7, 11, and 12), and 
a third truncated layer (the third stage, 713) that is overlapped with the tapered section of the waveguide core, (See the overlap in Figures 7, 11, and 12)
the first truncated layer, the second truncated layer, and the third truncated layer each have 
a first end surface adjacent to the side edge (the first end surface of all three stages is adjacent to the output end, 718; Figure 7) and 
a second end surface above the tapered section of the waveguide core (the second end surface of all three stages that is closer to the input end, 716 is above the tapered waveguide, 120; Figure 7), and 
the first truncated layer, the second truncated layer, and the third truncated layer are each tapered from the first end surface to the second end surface (tapered in isosceles-triangle shape; [0042]).
Regarding claim 24, Li teaches the structure of claim 1 further comprising: an optical fiber positioned in a butted relationship with the side edge of the back-end-of- line stack (the output end, 718 of the mode expander, 700 is end coupled to an optical fiber; [0043], [0074]).
Regarding claim 25, Li teaches the structure of claim 1 wherein the first truncated layer has a first longitudinal axis, the second truncated layer has a second longitudinal axis aligned parallel to the first longitudinal axis, and the third truncated layer has a third longitudinal axis aligned parallel to the second longitudinal axis (longitudinal axes of the first stage, 711, the second stage, 712, and the third stage, 713 that are between the respective first and second end surfaces of each stage and that bisect each stage are parallel to each other as well as collinear; Figures 7-12).
Regarding claim 26 (this claim is assumed to depend from claim 17 (not claim 15), Li teaches the method of claim 17 further comprising: an optical fiber positioned in a butted relationship with the side edge of the back-end-of- line stack (the output end, 718 of the mode expander, 700 is end coupled to an optical fiber; [0043], [0074]).

Claims 2, 3, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20200124797 A1) hereinafter Li as applied to claim 1 and 17 above, and further in view of Puckett et al. (US 10534136 B1) hereinafter Puckett.
Regarding claims 2, 3, and 18, Li teaches the structure of claim 1 with the first truncated layer, the second truncated layer, and the third truncated layer, but does not specifically and expressly disclose that these truncated layers comprise nitrogen-doped silicon carbide or hydrogenated nitrogen-doped silicon carbide and a dielectric material having a refractive index that is greater than or equal to 1.65.
However, Puckett (Figure 1) teaches (Col. 3, line 17 – Col. 3, line 24) a truncated layer that is comprised of various higher index optically transmissive materials, including silicon carbide and various higher index dielectric materials having a refractive index that is greater than or equal to 1.65 such as silicon nitride (SiNx), silicon oxynitride (SiON 1.4-2), diamond, lithium niobate (LiNbO3), titanium dioxide (TiO2), or combinations thereof.
Since Li and Puckett are both from the same field of endeavor, the purpose disclosed by Puckett would have been recognized in the pertinent art of Li.
Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use any silicon carbide or dielectric materials to form higher index optical core layers in the invention of Li, including nitrogen-doped silicon carbide or hydrogenated nitrogen-doped silicon carbide or dielectric materials having a refractive index that is greater than or equal to 1.65, for the purpose of providing a core layer with a refractive index that efficiently confines light therein, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416). 
Regarding claim 16, Li teaches the structure of claim 1, but does not specifically and expressly disclose wherein the third truncated layer includes a first portion comprising nitrogen-doped silicon carbide or hydrogenated nitrogen-doped silicon carbide and a second portion comprising silicon nitride.
However, Puckett (Figure 1) teaches (Col. 3, line 17 – Col. 3, line 24) a truncated layer (120) that comprises of various higher index optically transmissive materials including silicon carbide and silicon nitride.
Since Li and Puckett are both from the same field of endeavor, the purpose disclosed by Puckett would have been recognized in the pertinent art of Li.
Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use any silicon carbide materials to form higher index optical core layers in the invention of Li, including nitrogen-doped silicon carbide or hydrogenated nitrogen-doped silicon carbide, for the purpose of providing a core layer with a refractive index that efficiently confines light therein, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125  USPQ 416). 
Claims 5, 6, 21, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20200124797 A1) hereinafter Li as applied to claim 1 above, and further in view of Novack et. al (US 20190094468 A1) hereinafter Novack.
Regarding claim 5, Li teaches the structure of claim 1 wherein the tapered section of the waveguide core (the shoulder, 704 or the waveguide, 120) includes an end surface that is not spaced from the side edge (adjacent to the output end, 718) of the back-end-of-line stack (ridge, 708), and the end surface of the tapered section of the waveguide core is positioned beneath the first truncated layer, the second truncated layer, and the third truncated layer, but does not specifically and expressly disclose that the end surface of the tapered section of the waveguide core is spaced from the side edge of the back-end-of-line stack.
However, Novack et. al (US 20190094468 A1) (Figure 6) teaches ([0129]) a silicon device layer, 610 that is spaced from the side edge of the edge coupler semiconductor chip.
Since Li and Novack are both from the same field of endeavor, the purpose disclosed by Novack would have been recognized in the pertinent art of Li.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Novack and provide the structure wherein the end surface of the tapered section of the waveguide core is spaced from the side edge of the back-end-of-line stack, for the purpose of obtaining improved optical coupling while interconnecting edge coupler semiconductor chips and optical fibers (Novack, [0006]).  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).
Regarding claim 6, Li in view of Novack teaches the structure of claim 5. Novack (Figure 6) further discloses wherein the first end surface of the first truncated layer, the first end surface of the second truncated layer, and the first end surface of the third truncated layer (waveguide core layers, 630) are positioned closer to the side edge of the back-end-of-line stack (the right edge of the edge coupler semiconductor chip in Figure 6) than the end surface of the tapered section of the waveguide core (silicon device layer, 610).
Regarding claims 21 and 22, Li in view of Novack teaches the structure of claim 6. Li (Figures 7-12) further discloses ([0041]-[0049]) the first end surface of the first truncated layer, the first end surface of the second truncated layer, and the first end surface of the third truncated layer are coplanar.
Regarding claim 23, Li in view of Novack teaches the structure of claim 6. Novack (Figure 6) further discloses that the first end surface of the first truncated layer, the first end surface of the second truncated layer, and the first end surface of the third truncated layer are offset relative to each other to provide a staggered arrangement (the first end surface of waveguide cores, 630 that are close to the side edge on the right of the edge coupler semiconductor chip are offset with respect to each other; [0129]).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20200124797 A1) hereinafter Li as applied to claim 1 above, and further in view of Dhingra et al. (Eng. Res. Express 2 (2020) 035014) hereinafter Dhingra.  Dhingra was cited in the office action mailed on May 18, 2022.
Regarding claims 7 and 8, Li teaches the structure of claim 1, but does not teach that the second truncated layer includes a slot extending from the first end surface to the second end surface, the slot divides the second truncated layer into a first section and a second section, and the slot is centered over the tapered section of the waveguide core.
However, Dhingra (Figure 3) teaches a truncated layer (slot waveguide mode converter, page 2 last paragraph – page 4, line 4) that includes a slot extending from the first end surface to the second end surface, the slot divides the truncated layer into a first section and a second section, and the slot (Dhingra, slot waveguide mode converter, page 2 last paragraph – page 4, line 4) is centered over the tapered section of the waveguide core.  
Since Li and Dhingra are both from the same field of endeavor, the purpose disclosed by Dhingra would have been recognized in the pertinent art of Li.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the truncated layer of Dhingra that includes a slot extending from the first end surface to the second end surface, and the slot divides the first truncated layer into a first section and a second section, and the slot is centered over the tapered section of the waveguide core, for the purpose of achieving high adiabatic mode conversion efficiency within the smallest possible length (Dhingra, page 2, second paragraph). See KSR v. Teleflex, 127 S.Ct. 1727 (2007).
Response to Arguments
Applicant’s arguments with respect to original claims 1-20 (pages 8-10 filed on August 16, 2022) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s narrowing amendments to at least independent claims 1 and 17 have necessitated such a careful further search and consideration of such claim scope, as a whole.  Accordingly, the new rejections (most particularly to independent claims 1 and 17) presented herein were necessitated by those amendments and this action is FINAL.
Conclusion
Applicant's amendment filed on August 16, 2022 has necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOJAN PULLOCKARAN PAVUNNY whose telephone number is 571-272-8419. The examiner can normally be reached M-F 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHOJAN PULLOCKARAN PAVUNNY/Examiner, Art Unit 2874                                                                                                                                                                                                        10/20/2022




/DANIEL PETKOVSEK/           Primary Examiner, Art Unit 2874                                                                                                                                                                                             	October 22, 2022